       Case 2:21-cv-00660-NR-MPK Document 25 Filed 09/07/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MONROE WEEKLEY III,                              )
                                                 )
               Petitioner,                       )      Civil Action No. 21-660
                                                 )
                       v.                        )      District Judge J. Nicholas Ranjan
                                                 )      Magistrate Judge Maureen P. Kelly
MICHAEL CLARK, Superintendent, SCI               )
Albion; ATTORNEY GENERAL OF                      )      Re: ECF No. 22
PENNSYLVANIA; and                                )
DISTRICT ATTORNEY OF BEAVER                      )
COUNTY,                                          )
                                                 )
               Respondents.                      )

                                              ORDER

         Petitioner’s self-styled “Post-Conviction DNA Request Motion[,]” ECF No. 22, seeks

this Court to compel the DNA testing of physical evidence in control of the Commonwealth of

Pennsylvania, and for Respondents to produces certain items of discovery related thereto.

         With respect to DNA testing, Petitioner relies on 42 Pa. Cons. Stat. § 9543.1, which is a

Pennsylvania statute applicable to state court post-conviction relief, and sets forth circumstances

under which the sentencing court may order post-conviction forensic DNA testing of specific

evidence “that is related to the investigation or prosecution that resulted in the judgment of

conviction.” 42 Pa. Cons. Stat. § 9543.1(a)(1). Simply put, this federal habeas corpus action is

not a state-court post-conviction proceeding, and this Court is not the court that sentenced

Petitioner. As such, the cited state statute does not apply to this Court, and does not provide a

basis for the relief that Petitioner seeks.

         Instead, the present motion is properly construed as one for discovery, and it is denied

without prejudice. “A habeas petitioner, unlike the usual civil litigant in federal court, is not

entitled to discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904

                                                1
       Case 2:21-cv-00660-NR-MPK Document 25 Filed 09/07/21 Page 2 of 3




(1997). See also Harris v. Nelson, 394 U.S. 286, 300 (1969) (“broad-ranging preliminary inquiry

is neither necessary nor appropriate in the context of a habeas corpus proceeding.”). Discovery

is authorized in Rule 6(a) of the Rules Governing Section 2254 Cases in the United States

District Courts only by leave of court upon a showing by the petitioner of “good cause,” which

may be made “where specific allegations before the court show reason to believe that the

petitioner may, if the facts are fully developed, be able to demonstrate that he is . . . entitled to

relief[.]” Harris, 394 U.S. at 300. See also Bracy, 520 U.S. at 908-09.

       This Court will not entertain a request for discovery in this case until after Respondents

have filed their answer to the Petition, ECF No. 1, which is currently due by November 11, 2021.

ECF No. 16. Petitioner may file a renewed motion for discovery within 30 days of service of the

answer, which is also the date his reply to the answer is due. Local Rule 2254.E.2. This Court

will provide the parties with the opportunity to submit supplemental memoranda of law in the

event that discovery is permitted and/or an evidentiary is held.

      AND NOW, this 7th day of September, 2021, IT IS HEREBY ORDERED, ADJUDGED

and DECREED the Petitioner’s “Post-Conviction DNA Request Motion,” ECF No. 22, is

DENIED WITHOUT PREJUDICE as set forth above.

       IT IS FURTHER ORDERED that, on or before September 21, 2021, the parties may

appeal this order to the assigned District Judge pursuant to Rule 72.C.2 of the Local Rules for




                                                 2
          Case 2:21-cv-00660-NR-MPK Document 25 Filed 09/07/21 Page 3 of 3




Magistrate Judges. Failure to appeal in a timely manner will constitute waiver of the right to

appeal.



Dated: September 7, 2021                          BY THE COURT:

                                                  /s/Maureen P. Kelly
                                                  MAUREEN P. KELLY
                                                  UNITED STATES MAGISTRATE JUDGE

cc:       Hon. J. Nicholas Ranjan
          United States District Judge


          Monroe Weekley, III
          KS9184
          SCI Albion
          10745 Route 18
          Albion, PA 16475




                                              3
